DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14, 16, 19, 21-24 are allowed over the prior art made of record.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a verbal telephone communication with David M. Cohen (Reg. No. 76314) on 7 March 2022.
The claims filed on 28 February 2022 have been amended as follows: 
Amendments to the claims:
(Currently Amended) A computer-implemented method of generating an interactive geographical map, the method comprising:
receiving, by a server and from a client device, information associated with a current viewport;
based at least in part on the received information associated with the current viewport, determining, by the server, a first set of data objects, wherein each data object of the first set of data objects is associated with respective geolocation data;

in response to the grouping, creating, by the server, one or more data files comprising the data object groupings and information comprising a quantity of data objects in each of the data object groupings, wherein an amount of data associated with the created one or more data files is less than an amount of data associated with the first set of data objects;  
providing, by the server and to the client device, the created one or more data files comprising the data object groupings that are to be clustered by the client device into one or more clusters; and 
based at least in part on the created one or more data files, causing display, 
 (Original) The computer-implemented method of claim 1, wherein the geolocation data includes a respective string of values corresponding to geolocations signifying a degree of precision.
(Original) The computer-implemented method of claim 2, wherein the degree of precision is based at least in part on a number of values in the string of values such that more values in the string of values correspond to a higher precision and fewer values in the string of values correspond to a lower precision as compared to the higher precision.
(Original) The computer-implemented method of claim 1, wherein each data object grouping represents data objects that overlap at a particular geolocation based on the adjusted degree of precision. 
(Original) The computer-implemented method of claim 1, wherein each grouping of the data object groupings includes data indicating a total number of data objects associated with the respective grouping.
(Original) The computer-implemented method of claim 1, wherein the data object groupings are to be clustered by the client device into one or more clusters, wherein the one or more clusters correspond to a cluster value indicating the total number of data objects associated with the cluster.
(Original) The computer-implemented method of claim 6, wherein the size of each of the one or more clusters is based at least in part on the cluster value.
(Original) The computer-implemented method of claim 6, wherein the quantity of clusters is less than the quantity of data object groupings.
(Original) The computer-implemented method of claim 1, wherein the information associated with the current viewport is based at least partly on two geolocations.
(Original) The computer-implemented method of claim 9, wherein the two geolocations are geolocations appearing on opposite corners of the current viewport.
(Previously Presented) The computer-implemented method of claim 1, wherein the data object groupings are determined such that the total number of data object groupings determined remains less than the preconfigured target quantity of data object groupings.
(Original) The computer-implemented method of claim 1, wherein the degree of precision is based at least partly on technical performance capabilities of the client device. 
(Currently Amended) A system for dynamically generating an interactive geographical map, the system comprising:
a computer readable storage medium having program instructions embodied therewith; and
one or more processors configured to execute the program instructions to cause the system to:
receive, by a server and from a client device, information associated with a current viewport;
based at least in part on the received information associated with the current viewport, determine, by the server, a first set of data objects, wherein each data object of the first set of data objects is associated with respective geolocation data;
group, by the server, data objects of the first set of data objects into data object groupings by adjusting, for each data object of the first set of 
in response to the grouping, create, by the server, one or more data files comprising the data object groupings and information comprising created one or more data files is less than an amount of data associated with the first set of data objects;  
provide, by the server and to the client device, the created one or more data files comprising the data object groupings that are to be clustered by the client device into one or more clusters; and
based at least in part on the created one or more data files, cause display, 
(Original) The system of claim 13, wherein the geolocation data includes a respective string of values corresponding to geolocations signifying a degree of precision.
(Cancelled) 
(Original) The system of claim 13, wherein each data object grouping represents data objects that overlap at a particular geolocation based on the adjusted degree of precision. 
(Cancelled) 
(Cancelled) 
(Previously Presented) The system of claim 13, wherein the data object groupings are determined such that the total number of data object groupings determined remains less than the preconfigured target quantity of data object groupings.
(Cancelled) 
(Previously Presented) The computer-implemented method of claim 1, wherein the removing values from the geolocation data comprises:
removing one or more values from at least a portion of the geolocation data associated with the first set of data objects while maintaining the same numerical values of any remaining geolocation data.
(Previously Presented) The computer-implemented method of claim 1, wherein data indicating the first set of data objects is received from the client device and comprises a current degree of precision of the geolocation data associated with the first set of data objects, and wherein the adding values from the geolocation data comprises:
adding one or more values to at least a portion of the geolocation data associated with the first set of data objects using unchanged geolocation data stored on the server in one or more databases, wherein the unchanged geolocation data comprises a degree of precision that has not been reduced.
(Previously Presented) The computer-implemented method of claim 1, wherein the interactive geographical map is configured to change the one or more clusters based on updates to the current viewport due to changes in a zoom level.
(Previously Presented) The computer-implemented method of claim 1, wherein causing display of the one or more clusters of data object groupings further comprises causing display of one or more of the data object groupings, wherein the displayed data object groupings comprise the same visual size, shape, or dimension regardless of the total number of data objects that each data object grouping represents.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Examiner’s Amendments authorized by the applicant on July 31, 2018, overcome the cited prior arts and the rejections with respect to the independent claims of the instant Application.
Independent claim 1 recites, among other elements, 
“…grouping, by the server, data objects of the first set of data objects into data object groupings by adjusting, for each data object of the first set of data objects, a degree of precision of the associated geolocation data based at least in part on a preconfigured target quantity of data object groupings to be displayed for the current viewport, wherein the adjusting of the degree of precision includes adding or removing values from the geolocation data associated with each data object of the first set of data objects, and wherein each data object grouping 
in response to the grouping, creating, by the server, one or more data files comprising the data object groupings and information comprising a quantity of data objects in each of the data object groupings, wherein an amount of data associated with the created one or more data files is less than an amount of data associated with the first set of data objects;  
providing, by the server and to the client device, the created one or more data files comprising the data object groupings that are to be clustered by the client device into one or more clusters; and 
based at least in part on the created one or more data files, causing display, the client device, of at least one of the one or more clusters of the data object groupings in the current viewport in an interactive geographical map…”
The prior arts of record do not disclose, teach, or suggest the above claimed limitations (in combination with all other features in the claim).
These features together with other limitations of the independent claims are novel and non-obvious over the prior arts of record.
Independent claim 13 is allowed for the similar reasons as claim 1.
For Claims 2-12, 14, 16, 19 and 21-24, the dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ramos et al., (Pub. No.: US 20130249812), paragraph [0140], “Moreover, the client device 602a…send the modified cluster parameter to the server(s) 606. The server(s) 606 can regroup the plurality of digital images into modified clusters (e.g., via the clustering engine 510) based on the modified cluster parameter and send the modified clusters to the client device 602a.” however, Purumala does not disclose grouping on server, then clustering on client.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YU ZHAO
Primary Examiner
Art Unit 2169



/YU ZHAO/Examiner, Art Unit 2169